UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-6542


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

JULIUS CHRISTOPHER CLAYTOR,

                  Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.        James C. Turk, Senior
District Judge. (7:05-cr-00007-jct-mfu-1; 7:08-cv-80051-jct-mfu)


Submitted:    June 18, 2009                 Decided:   June 25, 2009


Before NIEMEYER, GREGORY, and DUNCAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Julius Christopher Claytor, Appellant Pro Se. Donald Ray
Wolthuis, Assistant United States Attorney, Roanoke, Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Julius       Christopher         Claytor          seeks     to     appeal        the

district court’s order denying relief on his 28 U.S.C.A. § 2255

(West Supp. 2009) motion, as well as its order denying his Fed.

R. Civ. P. 59(e) motion for reconsideration.                            The order is not

appealable        unless     a     circuit         justice       or     judge        issues     a

certificate of appealability.                28 U.S.C. § 2253(c)(1) (2006).                     A

certificate        of     appealability            will    not         issue     absent        “a

substantial showing of the denial of a constitutional right.”

28   U.S.C.      § 2253(c)(2)        (2006).          A    prisoner          satisfies      this

standard    by     demonstrating        that       reasonable         jurists    would      find

that any assessment of the constitutional claims by the district

court is debatable or wrong and that any dispositive procedural

ruling      by     the      district         court        is      likewise          debatable.

Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003); Slack v.

McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d 676,

683-84   (4th      Cir.    2001).       We    have    independently            reviewed       the

record   and      conclude       that   Claytor      has    not       made    the    requisite

showing.         Accordingly, we deny a certificate of appealability

and dismiss the appeal.             We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials      before      the    court      and    argument       would       not    aid     the

decisional process.

                                                                                     DISMISSED

                                              2